 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00168-LJO-SKO
12                                Plaintiff,
                                                          STIPULATION AND ORDER TO MODIFY
13                          v.                            PRETRIAL ORDER
14   ABRAHAM LEE,                                         TRIAL DATE: Nov 12, 2019
                                                          TIME: 1:30 p.m.
15                                Defendant.              COURT: Hon. Lawrence J. O'Neill
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      Trial is currently set for November 12, 2019 at 1:30 pm.

21          2.      On October 10, 2019, Defendant signed a plea agreement. (ECF #28). Defendant is set to

22 plead guilty on November 4, 2019.

23          3.      By Pretrial Order, the Court set certain dates and deadlines for trial. (ECF #27). At the

24 time the Pretrial Order issued, trial was set for October 29, 2019 (two weeks prior to the current

25 November 12, 2019 trial date).

26          4.      By this stipulation, the parties now move to continue certain dates and deadlines. In

27 defining “Original Date” in the below table, the parties added 14 days to the dates in the Pretrial Order

28 to reflect the 14 day continuance of the trial date.

      STIPULATION REGARDING PRETRIAL ORDER                1
30    DEADLINES
 1

 2                   Item                      Original Date                        New Date
 3   Sharing of Draft Jury             October 23, 2019                  November 5, 2019
 4   Instructions and Verdict
 5   Conference Regarding Jury         October 29, 2019                  November 7, 2019
 6   Instructions and Verdict
 7   Jury Instructions                 November 4, 2019                  November 8, 2019
 8   Verdict Form
 9   Proposed Voir Dire
10   Witness Lists
11   Trial Brief
12         IT IS SO STIPULATED.
13
     Dated: October 17, 2019                              MCGREGOR W. SCOTT
14                                                        United States Attorney
15
                                                          /s/ JEFFREY A. SPIVAK
16                                                        JEFFREY A. SPIVAK
                                                          Assistant United States Attorney
17

18
     Dated: October 17, 2019                              /s/ CAROL MOSES
19
                                                          CAROL MOSES
20                                                        Counsel for Defendant
                                                          ABRAHAM LEE
21
                                                 ORDER
22

23 IT IS SO ORDERED.

24
       Dated:      October 18, 2019                       /s/ Lawrence J. O’Neill _____
25                                             UNITED STATES CHIEF DISTRICT JUDGE

26
27

28

     STIPULATION REGARDING PRETRIAL ORDER            2
30   DEADLINES
